Order filed July 19, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-16-00395-CV
                                 ____________

                          In the Interest of L.A.M., Child


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-02316J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant is represented by
appointed counsel, Donald M. Crane. Appellant’s brief was originally due June 23,
2016. We granted an extension of time to file appellant’s brief until July 13, 2016.
When we granted this extension, we noted that no further extensions would be
granted. On July 12, 2016, counsel filed a further request for extension of time to
file appellant’s brief. To date, counsel has submitted no brief.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines. Therefore, we deny the motion
and issue the following order.

      We order appellant’s appointed counsel Donald M. Crane to file appellant’s
brief no later than July 29, 2016. If the brief is not filed by that date, counsel may
be required to show cause why he should not be held in contempt of court. In
addition, the court may require appointment of new counsel due to the failure to
timely file appellant’s brief.



                                      PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise.